Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites a panel comprising: a substrate; and a top layer provided on the substrate; wherein the top layer includes a printed motif provided on a paper sheet and a transparent or translucent synthetic material layer; wherein the paper sheet is impregnated with polyurethane or polyisocyanate; wherein the synthetic material of the transparent or translucent synthetic material layer is polyurethane; wherein the transparent or translucent synthetic material layer is paper-free; wherein the top layer and the substrate are adhered to one another without an intermediary of external glue layers; and wherein the panel is provided with mechanical coupling parts that allow two or more of such panels to be coupled to each other.

	Independent claim 5 recites a panel comprising: a substrate; and a top layer provided on the substrate; wherein die top layer includes a printed motif provided on a paper sheet and a transparent or translucent synthetic material layer; wherein the paper sheet is impregnated with polyurethane or polyisocyanate; wherein the synthetic material of the transparent or translucent synthetic material layer includes polyurethane; wherein the transparent or translucent synthetic material layer is paper-free; wherein the top layer and the substrate are adhered to one another without an intermediary of external glue layers; and wherein the panel is provided with mechanical coupling parts that allow two or more of such panels to be coupled to each other.

	Independent claim 7 recites a method for manufacturing a panel that includes a substrate and a top layer provided on the substrate, wherein the top layer includes a printed motif provided on a paper sheet impregnated with a first synthetic material and a transparent or translucent layer including a second synthetic material, the method comprising: impregnating the paper sheet with the first synthetic material; providing the substrate; applying the second synthetic material; wherein the first synthetic material is polyurethane or polyisocyanate; wherein the second synthetic material is polyurethane; wherein the transparent or translucent layer is paper-free; adhering the top layer and the substrate to one another without an intermediary of external glue layers; and 
	
	The Declaration under 37 CFR 1.132 filed on December 16, 2020 is sufficient to overcome the rejection of claims 1-9 and 12-17 under 35 USC § 103(a) as being obvious over US 5,344,704 to O’Dell et al. (“O’Dell”) in view of US 2004/0031226 to Miller et al. (“Miller”); and the rejection of claims 1-9 and 12-17 under 35 USC § 103(a) as being obvious over US 4,654,099 to Sandman (“Sandman”) in view of O’Dell and Miller. The Rule 132 Declaration by inventor Benjamin CLEMENT demonstrates that substituting melamine for polyurethane in the context of O’Dell is not suitable and also sets forth technical reasons explaining why polyurethane would not have been a suitable impregnation material for O’Dell’s decor sheet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787